Title: To James Madison from Tobias Lear, 9 November 1801
From: Lear, Tobias
To: Madison, James


					
						No. 15.
						Sir.
						Cape François, November 9th. 1801
					
					I had the honor of writing a few lines to you on the 28th. ultimo, via Newbury Port, and also on the 30th. by the Schooner Brothers 

via Wilmington (Del).  In these letters I gave a hasty sketch of the situation of affairs here at that time.  Since the sailing of the last mentioned 

Vessel, there has been an embargo laid upon all Vessels in this port by order of the Governor.  The reasons for this embargo, which have 

been assigned to me, were, to prevent the escape of any of those who had been engaged in the late Insurrection, and also to enable the 

Vessels, when they should sail, to carry with them a faithful detail of the events, and the fullest assurances that Order, tranquility and security 

were completely restored.  I have now the honor to enclose a recital of the late events, which has been drawn up by order of the Governor, 

and which, I have reason to beleive, is a faithful detail.
					The Governor is very anxious lest the reports of this Insurrection should be so spread, magnified and mistated abroad as to destroy 

that confidence which is so necessary to support the commercial intercourse with this Island: he has therefore given this detail of the late 

business; and from the measures which he has taken and is taking, there is no doubt but everything will be restored very soon to its wonted 

Order.  And indeed this event has given an opportunity to the Government to shew its power and its determination to preserve order and 

security, which will certainly be attended with good effects.
					Had not this event taken place, I should have been, before this, at Port Republican, by the desire of the Governor, where, he 

informed me, he intended to make some further regulations respecting the commerce of this Island: And I am also very desirous of having a 

personal communication with the B. A. from whom I have received several letters complaining of American Vessels, directly from Europe, 

having entered in the Ports of this Island, and also that it is a practice for them to go to Jamaica, sell their Cargoes, clear out for the U. S. and 

then come to this Island & take their Cargoes of Colonial Produce.  To these observations and complaints I have only said, that I have no 

power to prevent thisthat it is with the Government of the Island to admit or refuse an entry to such vessels, and while it is permitted by 

them I presume it will continue to be practised.  As soon as the Governor returns to the Southern part of the Island, I propose going there 

also.
					In some of my former letters I have taken the liberty to mention the constant and unremitting attention which the peculiar nature of 

my Office here requires beyond what is required from a similar Office in another Country.  The circumstances of my reception I mentioned.  

These were not flattering; and altho’ I have had no strong cause to complain of a want of attention (I dont mean personal, but Official); Yet 

the general Observation will, and does make a difference between the situation of my predecessor and myself.  Not a single line of 

intercourse between the Governmt. of the U. S. and this; not a single line of communication to me from my Government (on which head I 

have been often questioned, and have been obliged to exert my utmost ingenuity to parry. the question).  No public Ships or Vessels of the U. 

S. on the coast, or in the harbours as heretofore; and altho’ the reasons for this have been fully and repeatedly given when it has been 

asked. Has the Change in your Administration destroyed all your Ships? and these reasons have appeared to be satisfactory; yet it is easy 

to see that the withdrawing these Vessels has lessened the importance of the U. S. in the eyes of many.  And another circumstance, which, 

tho’ personally applicable to myself, has its weight, which is, that I have not large funds to circulate in businessand indeed that I have not 

myself engaged in commercial pursuits (which it has been impossible for me to have done as yet: without neglecting the public Interest.)
					These facts I have thought it my duty to mention, not as complaints; for I rely fully upon the Wisdom of our Government, that it has 

taken, and will take such measures as may best promote the general good of our Country; but that you may have a just knowledge of 

everything here as it exists, so far as I am able to inform you.  The importance of the Commerce of the United States with this Island is known 

and felt by them here, and therefore it is, that, under the impressions which I beleive the circumstances beforementioned have made, we still 

continue to be countenanced.  If any exertions of mine have aided to keep up the intercourse, I shall feel happy in knowing that I have done 

my duty, even at the expence of my time and the money which I brought with me.
					I have been duly honored with your Circular letter to Consuls & Agents, under date of the 1st. of August, and shall strictly conform 

to its contents.  In the few (three) cases which had come before me respecting the sale of Vessels, before the receipt of your Circular, I had 

merely certified the bill of sale, at the request of the parties, and as I ever conceived it improper, so I would not give any document similar to 

a Register or Sea Letter (excepting reciting the Original Register in the bill of Sale).  With respect to Seamen, I have been peculiarly attentive 

on this head.  And as I had obtained from the Governmt. here an order to take cognizance (similar to what a Magistrate would have in the U. 

S.) of all disputes between Masters and Seamen belonging to the Vessels of the United States in this Port, I have endeavoured to enforce 

obedience to proper Orders on the one hand, and to prevent impositions, and abuses of power on the other, and I am happy to say that I 

have so well guarded against the evils mentioned in your Circular, that I hardly know of an Instance of a Seaman being left here against his 

will—and the only expense which has yet been incurred by the U. S. does not exceed five dollars, and not a case of distress has been 

exhibited to me which has not been releived.  In anxious expectation of being soon honored with a letter from you, I remain With sentiments 

of the highest respect, and purest attachment, Sir, Your most obedient Servant,
					
						Tobias Lear.
					
					
						P.S.  The embargo is taken off this day.  There are forty one American Vessels in this Port, and three others now coming in.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
